Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 1 of 7
Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 2 of 7
Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 3 of 7
Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 4 of 7
Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 5 of 7
Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 6 of 7
Case 20-00068-TLM   Doc 28    Filed 04/24/20 Entered 04/24/20 14:29:32   Desc Main
                             Document      Page 7 of 7
